DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 12 November 2021.
2.  Claims 1-27 are pending in the application.
3.  Claims 1-27 have been allowed.
Allowable Subject Matter
4.  Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 12 November 2021 have been deemed persuasive.  Specifically, with respect to independent claim 1 the prior art does not disclose, teach or fairly suggest the limitations of “obtaining configuration information associated with a security service from the first request” and “generating, based on the configuration information, a second request to create a sequence of security functions associated with the first service chain, wherein the sequence of security functions is user-oriented”.  With respect to independent claim 6, the prior art does not disclose, teach or fairly suggest the limitations of “in response to receiving from a first controller a request to create a sequence of security functions in a network, wherein the sequence of security functions is user-oriented, determining, at a second controller, whether a first active instance of the sequence of security functions is present in the network, the sequence of security functions being associated with a service chain to be created by the first controller for an application in the network” and “in response to determining that the first active instance is absent in the network, creating a first instance of the sequence of security functions.  With respect to independent claim 14, the prior art does not disclose, teach or fairly suggest the limitations of “obtain configuration information associated with a security service from the first request” and “generate, based on the configuration, a second request to create a sequence of security functions associated with the first security chain, wherein the sequence of security functions is user-oriented”.  With respect to independent claim 19, the prior art does not disclose, teach or fairly suggest the limitations of “in response to receiving from a controller a request to create a sequence of security functions in a network, wherein the sequence of security functions is user-oriented, determine whether a first active instance of the sequence of security functions is present in the network, the sequence of security functions being associated with a service chain to be created by the first controller for an application in the network” and “in response to determining that the first active instance is absent in the network, create a first instance of the sequence of security functions”.  With respect to independent claim 27, the prior art does not disclose, teach or fairly suggest the limitations of “in response to receiving, at the first controller, a first request to create a first service chain for an application in a network, obtain configuration information associated with a security service from the first request”, “generate, based on the configuration information, a second request to create a sequence of security functions associated with the first service chain”, “send the second request to a second controller so as to create the sequence of security functions in the network”, “determine, at a second controller, whether a first active instance of the sequence of security functions is present in the network, the sequence of security functions being associated with a service chain to be created by the first controller for an application in the network”, “in response to determining that the first active instance is absent in the network, create a first instance of the sequence of security functions” and “deploy the first instance in the network”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Takahashi et al US 2013/0315251 A1 directed to a communication device on a time equivalence assurance network that guarantees that receiving sequence of packets sent to all users so that even if a user session is re-sent, a function operates to alleviate the resultant effects and make the send and receive timing approach the initial timing [abstract].
B.  Chen et al US 2007/0283429 A1 directed to a computer communication network including a firewall which protects a secured host against attack from outside computers, the host communicating with an outside computer, through the firewall, via data packets which include byte sequence numbers [abstract].
C.  Benjamin US 2006/0191010 A1 directed to predicting and preventing unauthorized intrusion in a computer configuration [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492